      Case 2:20-cv-01740-WBV-DMD Document 3 Filed 06/16/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 FEDERAL TRADE COMMISSION,                                Civil Action No. 2:20-cv-1740

        Plaintiff,
                                                          Judge: Wendy B. Vitter
        v.

 TRAFFIC JAM EVENTS, LLC, a limited liability             Magistrate: Dana Douglas
 company, and

 DAVID J. JEANSONNE II, individually and as an
 officer of TRAFFIC JAM EVENTS, LLC,

        Defendants.


MOTION FOR A TEMPORARY RESTRAINING ORDER, AND OTHER EQUITABLE
 RELIEF, AND ORDER TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION
                        SHOULD NOT ISSUE

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, the Federal Trade

Commission (“FTC”) moves for a temporary restraining order (“TRO”), and other equitable relief,

and an order to show cause why a preliminary injunction should not issue. In support of its

motion, the FTC submits the accompanying memorandum, certification, declarations, and

supporting attachments and exhibits, and states as follows:

1. The FTC brings this action to stop Defendants Traffic Jam Events, LLC and David J.

   Jeansonne II from deceptively using the promise of stimulus relief provided by the

   Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), P.L. 116-136, to lure

   consumers to sales events at auto dealerships. Through its advertising and direct-mail

   marketing, Defendants have been misrepresenting that (i) their mailers concern official

   COVID-19 stimulus information, (ii) consumers will receive stimulus relief, including checks,

   by visiting a designated site, and (iii) the mailers involve a stimulus program associated with,
       Case 2:20-cv-01740-WBV-DMD Document 3 Filed 06/16/20 Page 2 of 5



   or approved by, the government. In fact, Defendants are not providing official COVID-19

   stimulus information or relief and are not affiliated, or approved by the government, or by any

   government agency.

2. These acts and practices violate Section 5(a) of the Federal Trade Commission Act (“FTC

   Act”), 15 U.S.C. § 45(a).

3. The FTC therefore seeks a TRO:

   a. Temporarily restraining Defendants from misrepresenting any material fact, including but

       not limited to, that any Defendant is providing COVID-19 stimulus information or relief

       and that any Defendant is affiliated or approved by the government, or by any government

       agency;

   b. Temporarily restraining and enjoining Defendants from releasing certain consumer

       information;

   c. Restraining and enjoining Defendants and certain third parties from destroying or

       concealing documents;

   d. Requiring Defendants to show cause why this Court should not issue a preliminary

       injunction extending such temporary relief pending an adjudication on the merits; and

   e. Providing for other equitable relief.

WHEREFORE, the FTC respectfully requests that this Court grant this motion by issuing a TRO

entering the proposed relief.



                                [SIGNATURE PAGE FOLLOWS]




                                                2
       Case 2:20-cv-01740-WBV-DMD Document 3 Filed 06/16/20 Page 3 of 5



   or approved by, the government. In fact, Defendants are not providing official COVID-19

   stimulus information or relief and are not affiliated, or approved by the government, or by any

   government agency.

2. These acts and practices violate Section 5(a) of the Federal Trade Commission Act (“FTC

   Act”), 15 U.S.C. § 45(a).

3. The FTC therefore seeks a TRO:

   a. Temporarily restraining Defendants from misrepresenting any material fact, including but

       not limited to, that any Defendant is providing COVID-19 stimulus information or relief

       and that any Defendant is affiliated or approved by the government, or by any government

       agency;

   b. Temporarily restraining and enjoining Defendants from releasing certain consumer

       information;

   c. Restraining and enjoining Defendants and certain third parties from destroying or

       concealing documents;

   d. Requiring Defendants to show cause why this Court should not issue a preliminary

       injunction extending such temporary relief pending an adjudication on the merits; and

   e. Providing for other equitable relief.

WHEREFORE, the FTC respectfully requests that this Court grant this motion by issuing a TRO

entering the proposed relief.



                                [SIGNATURE PAGE FOLLOWS]




                                                2
      Case 2:20-cv-01740-WBV-DMD Document 3 Filed 06/16/20 Page 4 of 5



Dated: June 16, 2020               Respectfully submitted,


                                   /s/ Sanya Shahrasbi
                                   SANYA SHAHRASBI (D.C. Bar No. 1671001)
                                   THOMAS J. WIDOR (D.C. Bar No. 490184)

                                   Federal Trade Commission
                                   600 Pennsylvania Ave., NW, CC-10232
                                   Washington, DC 20580
                                   (202) 326-2709 (Shahrasbi)
                                   (202) 326-3039 (Widor)
                                   sshahrasbi@ftc.gov
                                   twidor@ftc.gov
                                   Fax: 202-326-3768




                                      3
      Case 2:20-cv-01740-WBV-DMD Document 3 Filed 06/16/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

I hereby certify that on June 16, 2020, copies of the foregoing will be served via personal service
or otherwise, concurrent with the service of the summons and the complaint in this case.
Counsel for Plaintiff Federal Trade Commission will file a supplemental certificate of service to
identify the manner in which service was effected.

Traffic Jam Events, LLC
2232 Idaho Avenue
Kenner, LA 70062

David J. Jeansonne II
821 Transcontinental Drive
Metairie, LA 70001

Defendants
                                             /s/ Thomas J. Widor
                                             THOMAS J. WIDOR
                                             D.C. Bar No. 490184
                                             SANYA SHAHRASBI
                                             D.C. Bar No. 1671001


                                             Attorneys for Plaintiff
                                             Federal Trade Commission
                                             600 Pennsylvania Ave., NW, CC-10232
                                             Washington, DC 20580
                                             (202) 326-3039 (Widor)
                                             (202) 326-2709 (Shahrasbi)
                                             twidor@ftc.gov
                                             sshahrasbi@ftc.gov
                                             Fax: 202-326-3768
